Citation Nr: 1723140	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-42 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for post-concussion syndrome with residual headaches. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission 


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1999 to February 2000, from May 2004 to November 2005, and from November 2005 to November 2006.

Among awards and decorations earned during Operation Iraqi Freedom, the Veteran was awarded a Combat Action Badge and a Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was previously denied by the Board in a June 2015 decision.  That denial was subsequently appealed by the Veteran to the United States Court of Veterans Claims (Court).  In a January 2017 Memorandum Decision, the Court set aside the Board's denial and remanded the Veteran's appeal to the Board for further adjudication consistent with the Court's decision.  The matter is now again before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the April 2017 Memorandum Decision notice sent to the Veteran and his representative by the Board, the Veteran submitted additional evidence for his claim in the form of lay statements from him and his wife concerning the Veteran's headaches.  Further, the Veteran submitted an Additional Evidence Response Form indicating, "Please remand (send back) my case to the AOJ for review of this additional evidence that I am submitted in my appeal. I understand that choosing this opinion may significantly delay the Board's review of my appeal." 

Thus, the issue of entitlement to an initial disability evaluation in excess of 10 percent for post-concussion syndrome with residual headaches is remanded for the AOJ to initially review all additional evidence submitted by the Veteran and associated with the record since the Board's previous denial in June 2015 .  See 38 C.F.R. § 20.1304 (2016).

Accordingly, the case is REMANDED for the following action:

Review the record, including any newly submitted evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



